EXHIBIT 10.4
 
VICTORY ENERGY CORPORATION
AWARD OF RESTRICTED STOCK
(Employee)

 
In this Award, Victory Energy Corporation (the “Company”) grants to [name] (the
“Participant”), an Employee, Restricted Stock under the Victory Energy
Corporation 2014 Long Term Incentive Plan (“Plan”).  This Award of Restricted
Stock is governed by the terms of this Award document and the Plan.  All
capitalized terms not defined in this Award shall have the meaning of such terms
as provided in the Plan.
 
1. The “Date of Grant” is _____________.
 
2. The total number of shares of Restricted Stock granted is _______________.
 
3. The Vesting Dates for the Restricted Stock granted in this Award are as
follows:
 
Subject to item 4 below, Participant shall not become vested in any of the
Restricted Stock granted unless he or she is continuously providing Services to
the Company or an Affiliate from the Date of Grant through the applicable
Vesting Date, and Participant may not sell, assign, transfer, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise dispose of any Restricted Stock
until such Restricted Stock become Vested as provided herein.  The transfer
restrictions and substantial risk of forfeiture imposed in the foregoing
sentence shall lapse on the following applicable dates (each a “Vesting Date”):
as to 33.3% of the Restricted Stock on the first anniversary of the Date of
Grant and 33.3% of the Restricted Stock on the Second subsequent anniversary of
the Date of Grant and 33.4% in the third anniversary of the Date of Grant.  The
Restricted Stock as to which such restrictions so lapse are referred to as
“Vested.”
 
4. Other Vesting Events are as follows:
 
Notwithstanding the foregoing vesting schedule in item 3, the Restricted Stock
will be 100% Vested upon any one of the following “Vesting Events”:  (a)
Participant’s termination of employment with the Company and its Affiliates or
any successor thereto due to death or Disability or (b) upon the Participant’s
termination of employment without Cause by the Company, its Affiliates or their
successor on or within 12 months after a Change in Control without Cause.  The
date of the Participant’s termination of employment with the Company and its
Affiliates on account of one of the Vesting Events shall be the Vesting Date for
purposes of this Award.
 
5. Other Terms and Conditions:
 
(a) No Fractional Shares.  All provisions of this Award concern whole shares of
Stock.  If the application of any provision hereunder would yield a fractional
share, such fractional share shall be rounded down to the next whole share.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Not an Employment or Service Agreement.  This Award is not an employment
agreement, and this Award shall not be, and no provision of this Award shall be
construed or interpreted to create any right of Participant to continue
employment with or provide services to the Company or any of its Affiliates.
 
(c) Independent Tax Advice and Acknowledgments.  Participant has been advised
and Participant hereby acknowledges that he or she has been advised to obtain
independent legal and tax advice regarding this Award, the grant of the
Restricted Stock and the disposition of such shares, including, without
limitation, the election available under Section 83(b) of the Internal Revenue
Code.  Participant acknowledges receipt of a copy of the Plan and represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts this Award subject to all the terms and provisions of the Plan and this
Award.
 
The Restricted Stock granted hereunder will be subject to all applicable
federal, state and local taxes domestic and foreign and withholding
requirements.  The Participant hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Award.
 

 
PARTICIPANT:  Name
     
Signature: ______________________________
 
Date: _____________________
     
VICTORY ENERGY CORPORATION
     
By:_____________________________________
 
Date: _____________________

 
 
2

--------------------------------------------------------------------------------